Citation Nr: 1415103	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In January 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A complete transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An anxiety disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including anxiety disorder, other than PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that 38 C.F.R. § 3.303(b) applies only to the "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Discussion

The Veteran served aboard a submarine in service.  It is clear that the submarine travelled in the North Atlantic as apparent from deck logs and other documentation in the record.  It is also apparent that the submarine was involved in "special operations."  A review of the record reveals that details regarding the special operations are classified.  The Veteran alleges that the submarine was involved in Cold War intrigue in the Barents Sea while on a mission to obtain information concerning Soviet capabilities.  The Veteran indicates that he became anxious aboard the submarine and feared for his life.

The Veteran reports years of emotional hardship since service that translated into trouble at work.  The Veteran's wife of many decades has written that the Veteran's mental state has been deteriorating.  She also wrote that the Veteran suffered from constant fear and anxiety since discharge from service and that he coped by using alcohol and marijuana.  

Several mental health professionals, both VA and private, diagnosed anxiety disorders.  In March 2013, a VA psychologist opined that the Veteran's current anxiety disorder was due to or aggravated by service.  The examiner provided a rationale for the opinion.  Further, a review of the record reveals that this examiner had many contacts with the Veteran, which presumably afforded her a thorough understanding of the origins of his disability.  Thus, the Board finds her opinion highly probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

As the entirety of the competent and credible evidence is in favor of the claim, service connection for an anxiety disorder is granted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a psychiatric disorder other than PTSD, including anxiety disorder, is granted.


REMAND

The record is equivocal regarding whether the Veteran suffers from PTSD.  As such, a VA examination is necessary to determine whether the Veteran suffers from PTSD.  If indeed he does suffer from PTSD, the stressors or circumstances underlying the diagnosis should be detailed.  The examination instructions are contained in the second paragraph below.

Updated VA clinical records must be added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA clinical records dated from September 2013 to the present.

2.  Schedule a VA psychiatric examination.  The examiner is to review all pertinent documents in the claims file and conduct a thorough interview of the Veteran and determine whether the Veteran suffers from PTSD.  If so, the examiner must opine regarding whether such PTSD is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner must also explain the stressor(s) and/or circumstances underlying the diagnosis of PTSD if such is diagnosed.  

A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and the Veteran should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


